Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 15/815,456, filed on November 16, 2017.  In response to Examiner’s Office Action of November 9, 2021, Applicant, on February 25, 2022, amended claims 1, 10, and 16.  Claims 1-11 and 13-20 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
Regarding the 35. U.S.C. § 101 rejection, Applicant’s arguments have been
considered but are in sufficient to overcome the rejection. Please refer to the 35 U.S.C.§ 101 rejection for further explanation and rationale. 
Response to Arguments
Applicant’s arguments filed February 25, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed February 25, 2022.
On Pg. 9 of the Remarks, regarding 35 U.S.C. § 101 rejections, Applicant states the present claims do not recite matter that falls within [the mathematical concepts, certain methods of organizing human activity, and mental processes groupings of abstract ideas should not be treated as reciting abstract ideas. In response, as drafted the claims under its broadest reasonable interpretation fall within the Abstract idea grouping of “Methods or Organizing Human Activity” – managing interactions between people including social activities and “Mathematical Concepts”-mathematical calculations. The claims disclose analyzing contributed content and associated skill which is evaluation of the content.  Further the claims utilize context score calculation, using a distance function which is mathematical concept.  Other than reciting a “computer storage media”, “computing devices”, “data store”, “computer system”, “user interface”, “presentation means” nothing in the claim elements preclude the step from being a method of organizing human activity and a mathematical concept.  
 On Pg. 10-11 of the Remarks, regarding 35 U.S.C. § 101 rejections, Applicant states the present invention is a technological solution to a technological problem. At a high level, the problem relates to generating skill-specific contributor ratings. In this regard, the claimed technology enables improvements in the identification and filtering of skills for which to generate a skill-specific contributor rating used to arrange and present a contributor's content. Further the present claims recite "presentation in association with the content contributed by the contributor within a user interface of the online forum," and "wherein the updated first contributor rating, the updated second contributor rating, and the contributed content are arranged within the interface of the online forum based on comparing the updated first contributor rating and the updated second contributor rating to a contributor rating of a second contributor," to present the content and related contributor ratings in an interface in a way that reflects the skill-specific rating associated with an inquiry of an online forum. The present claims clearly represent an improvement over existing technologies. In response, Examiner finds the present claims do not demonstrate any functional advancement to any technology or technological field, in order for the claim elements to be considered significantly more than the abstract idea itself.  The claims are displaying the contributor rating on an interface. Applicant has not identified anything in the claimed invention that the technology is being improved or there was a problem in the technology that the claimed invention solves. Utilizing computer structure to input data are all, both individually and in combination, computer functions such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (See MPEP 2106.05(d)(II).  
On Pg. 11-12 of the Remarks, regarding 35 U.S.C. § 101 rejections , Applicant states claims are similar to Example 37 of the PTO Guidance in which a graphical representation of the contributed content and the updated contributor ratings is displayed through graphical user interface and arranged within the user interface based on the contributor scores for the identified skills. In response, Examiner respectfully disagrees.  The claims are not displaying any interaction with the interface similar to Example 37.   Applicants are attempting to say that the Step 2A elements, the abstract idea, is what makes the claim eligible. Applicants have not identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significant to the computer networks. Examiner finds obtaining, and analyzing content data, in order to generate/update contributor ratings is directed towards improving an existing business process (i.e. abstract idea). The claims structural components are used as tools to perform the judicial exception. Applicant has not identified any improvements to the, for example, efficiency or functioning of the computer network. All improvements recited in the claim are directed towards an existing business process. Applicant has not identified any meaningful limitations that would alter this analysis.  
Examiner suggests Par. 72 of the Applicants specification that expounds upon the interaction with interface.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-9 are direct to an article of manufacture, Claims 10 and 11-15 are directed to a method and Claims 16-20 are directed to a method for generating contributor ratings, which include obtaining content contributed by a contributor in response to an inquiry; automatically identifying a first skill and a second skill associated with the contributed content; determining a first portion of the contributed content related to first skill; determining a second portion of the contributed content related to second skill; updating a first contributor rating for the first skill based on an automated analysis of first portion indicating a first value of the content contributed by the contributor in relation to the first skill; the first contributor rating is determined using a context score based on an extent that the contributed content advances an objective of the inquiry compared to other content contributed by at least one other contributor in response to the inquiry; context score is calculated, using a distance function, to determine a minimum distance of a set of distances between the first portion of the contributed content and the other content contributed by at least one other contributor; updating a second contributor rating for the second skill based on an automated analysis of the second portion indicating a second value of the content contributed by the contributor in relation to the second skill; and providing updated first contributor rating for the first skill and the updated second contributor rating for the second skill for presentation in association with the content contributed by the contributor,  wherein the updated first contributor rating, the updated second contributor rating, and the contributed content are arranged of the online forum based on comparing the updated first contributor rating and the updated second contributor rating to a contributor rating of a second contributor for Claim 1.  Obtaining content contributed by a contributor; identifying a particular skill associated with the contributed content using a domain-specific lexicon; determining an event-level rating indicating a value of the contributed content in relation to the particular skill to identify context score and sentiment score associated with the contributed content wherein the context score is captured based on an extent that the contributed content advances an objective of an inquiry posted via a social networking platform compared to other content contributed by at least one other contributor in response to the inquiry, wherein the context score is calculated, using a distance function, to determine a minimum distance of a set of distances between the contributed content and the other content contributed by at least one other contributor; updating a contributor rating for the particular skill based on the event-level rating associated with the contributed content and a set of additional event-level ratings; and  providing the updated contributor rating for the particular skill for presentation in association with the content contributed by the contributor within a user interface of the social networking platform, wherein the content contributed by the contributor and an indication of the updated contributor rating is arranged based on ranking the updated contributor rating against a contributor rating of a second contributor for Claim 10.  Generate event-level ratings for each skill identified in association with content contributed by a contributor and determine a set of contributor ratings for the contributor using the event-level ratings, wherein a contributor rating is determined for each identified skill to indicate a value of content provided by the contributed in relation to the corresponding identified skill and wherein the set of contributor ratings is determined using context scores that are based on an extent that the content provided by the contributor advances an objective of the inquiry posted via the online forum compared to other content contributed by at least one other contributor in response to the inquiry, wherein the context scores are calculated, using a distance function, to determine a minimum distance of a set of distances between the content provided by the contributor and the other content contributed by at least one other contributor; display of the content provided by the contributor and an indication of the set of contributor ratings of the online forum, wherein the content provided by the contributor and the indication of the set of contributor ratings is arranged based on ranking the set of contributor ratings against a contributor rating of a second contributor for Claim 16.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity” – managing interactions between people including social activities and “Mathematical Concepts”-complex math. Other than reciting a “computer storage media”, “computing devices”, “data store”, “computer system”, “user interface” and “presentation means” nothing in the claim elements preclude the step from being a method of organizing activity and a mathematical concept.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using a computer to perform each step. The computer is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in group/contributor evaluation. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer storage media”, “computing devices”, “data store”,  “computer system”, “user interface” and “presentation means” is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to obtaining and analyzing contributor content and step 2B, it is conventional – see conventional computer function, MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.  The additional element of “user interface” and “presentation means” is MPEP 2106.05(h)- field of use.  Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-9, 11, 13-15 and 17-20 recite the additional limitations of the first skill comprises a first topic or subject matter and the second skill comprises a second topic or subject matter; contributor rating for the skill is generated by determining an event-level rating for the skill based on the contributed content; aggregating the event-level rating with a set of additional event-level ratings determined for the skill; the event- level rating for the first skill is determined using at least one of an outcome score, a context score, and a sentiment score; the sentiment is identified using one or more comments or feedback provided in response to the contributed content; contributor ratings; the skills are presented in association with the contributor ratings with the content contributed by the contributor; the context associated with the contributed content is captured based on an extent the contributed content advances towards answering the question posted; the sentiment associated with the contributed content is captured based on an extent of sentiment expressed in one or more comments or responses to the contributed content; and event-level ratings are weighted based on a time decay, which continue to further narrow the abstract idea. Dependent Claim 13 recites the additional element “social networking platform” which is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. Social networking platform is interpreted as a website and for both Step 2A, Prong II and Step 2B it is MPEP 2106.05(f). 

Reasons Claims are Patentably Distinguishable from the Prior Art

  Examiner analyzed Claims 1-11 and 13-20 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. 

  In regards to Claim 1 (similarly Claim 10 and Claim 16), the prior art does not teach or fairly suggest: 
 “… wherein the context score is calculated, using a distance function, to determine a minimum distance of a set of distances between the first portion of the contributed content and the other content contributed by at least one other contributor”.

Examiner finds that Ipeirotis et al.(US Publication No. 20150242447A1) teaches a system, apparatus, and method for obtaining content contributed by a contributor in response to an inquiry posted via an online forum (see par. 0005). In particular, Ipeirotis discloses determining a portion of the contributed content related to a skill (see par. 004 and par. 007), and updating a contributor rating for the skill based on an automated analysis of the contributed content (see par. 0049 and par. 0056).  
Si et al.(US Publication No US 20120215773A1) teaches systems and methods regarding techniques for weighting interactions between users in an electronic community and generating user credential scores based on interactions between users (see par. 0002). In particular, Si discloses contributor rating is determined using a context score based on an extent that the portion of the contributed content advances an objective of the inquiry compared to other content contributed by at least one other contributor in response to the inquiry (see par. 0005, 0047-0050). 
Carter (US Publication No US 20140279625A1) teaches a system for performance feedback system relating to a social network based skill rating and performance feedback system (see par. 0003). In particular, Carter discloses the providing updating of  contributor ratings for skills (see par. 0054, 0080, 0086).  
Although Ipeirotis, Si and Carter teach the contributor evaluations system elements of the claim, none of the cited prior art, singularly or in combination, teach or fairly suggest, the combination of, the context score calculation using a distance function, to determine a minimum distance of a set of distances between the first portion of the contributed content and the other content contributed by at least one other contributor. 
Additionally, Examiner finds Elalfy et al. ("Predicting best answer in community questions based on content and sentiment analysis", 12-14 Dec. 2015,  2015 IEEE Seventh International Conference on Intelligent Computing and Information Systems) teaches “community question answering sites are gained much popularity in the last few years because of the wide spread of the internet and the facilities that these sites offer in question asking and answering processes. Community question answering sites are here to save the asker's time and effort and make him/her ask in a natural language and get the answer also back in natural language and from experts. To achieve these goals there are many challenges. Some of these challenges are for example, many questions appear to non-experts so we need to direct the questions to experts in the question category and specifying the best answer to a given question and etc. In this paper, we propose a novel model to find the best answer by using features that are based on question and answer content, answer context and the relation between question and its answers. We conducted experiments to train classifiers using our new added features and the accuracy of the best answer prediction result was very promising (Abstract)”.  In addition Elalfy discloses “An interests graph can also be constructed based on
replying-relationships. The algorithms include three key concepts: Interest Distance, Aggregate Specialization Graph (ASG) and Specialization Sub Graph (SSG).”
	Examiner finds Christou, Department of Applied Informatics University of Macedonia Dissertation submitted for the degree of BSc in Applied Informatics, Cornell University, April 5 2016 discloses a calculation utilizing distance as stated in Pg. 2 “Capturing features, either with a probabilistic model or with a Neural Network, it is important to find similarities in the extracted features. K-Nearest Neighbors is such an approach that uses cosine distance as a similarity measure. Furthermore, with T-SNE, a nonlinear dimensionality reduction technique that is well suited for embedding high-dimensional data into a space of two or three dimensions we are able to transfer the extracted features in the 2-dimensional space, where we can visualize the features in a scatter plot. The representing data captures respective distance similarities as the KNN does, but in a more human friendly interpretable way.”; Pg. 4-5 and Pg. 35.
However Elalfy or Christou, individually and in combination, fail to teach the specific case of calculation using a distance function, to determine a minimum distance of a set of distances between the first portion of the contributed content and the other content contributed by at least one other contributor. Therefore, for at least these reasons, Claim 1 (similarly Claim 10 and Claim 16) is eligible over the prior art. 

The dependent claims 2-9, 11, 13-15 and 17-20 are eligible under 35 U.S.C. 102 and 35 U.S.C. 103 because they depend on claim 1 (claim 10 and claim 16) that is determined to be eligible.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20140019209A1 to Cole –Abstract-“A method may include identifying a content item associated with a contributor. Users may be invited to review the content item. A survey adapted to estimate engagement with the content item by a plurality of the users may be provided to the users. Results of the survey may be received from the plurality of the users. Popularity of the content item with respect to the plurality of the users may be determined from the results of the survey. At least a subset of the plurality of the users may be categorized based on the popularity of the content item with respect to the plurality of the users.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624